212 F.2d 809
94 U.S.App.D.C. 419
Richard E. MILLER, Appellantv.UNITED STATES of America, Appellee.Gertrude BRANNUM, Appellantv.UNITED STATES of America, Appellee.
Nos. 11986, 11987.
United States Court of Appeals,District of Columbia Circuit.
Argued April 26, 1954.Decided May 13, 1954.

Mr. Frank D. Reeves, Washington, D.C., with whom Mr. Curtis P. Mitchell, Washington, D.C., was on the brief, for appellants.
Mr. Samuel J. L'Hommedieu, Jr., Asst. U.S. Atty., Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis A. Carroll and Arthur J. McLaughlin, Asst. U.S. Attys., Washington, D.C., were on the brief, for appellee.  Mr. William J. Peck, Asst. U.S. Atty., Washington, D.C., at time record was filed, entered an appearance for appellee.
Before BAZELON, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
Appellants in these consolidated appeals were jointly tried and convicted for violations of the lottery laws.1  Their claims for reversal rest upon the contention that the trial court erred in denying their motions to suppress certain evidence obtained by police in the course of executing warrants to search the premises of appellant Miller and for his arrest Appellants vigorously assert that the warrants were issued without sufficient probably cause.


2
We think the motions were properly denied.  The convictions are therefore


3
Affirmed.



1
 22 D.C.Code 1951, §§ 1501, 1502